Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-3, 6-7, 9-16, 20-21, 23-25, and 27 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, subject matter eligibility is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a method (i.e., a process) in claims 1-3, 6-7, and 9 and a gaming machine/system (i.e., a machine) in claims 9-16, 20-21, 23-25, and 27.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:
1. A method of operating a wheel, the wheel including a plurality of game wedges and a wedge selector, the plurality of game wedges including a first variable wedge, a second variable wedge, and at least one moveable wedge, each game wedge of the plurality of game wedges being associated with a respective award and a respective probability of selection, wherein the respective award of the first variable wedge is one or more free spins, the method comprising: 
generating, using a random-number generator, a random number representing a selected game wedge of the plurality of game wedges;
causing the wedge selector to visibly identify the selected game wedge; and 
in response to a trigger game wedge of the plurality of game wedges being the selected game wedge, shifting the at least one moveable wedge around the wheel to change decrease a visible size of the first variable wedge and the respective probability of selection of the first variable game wedge proportional to the change in visible size, the first variable wedge remaining visible in response to the shift of the at least one moveable wedge.

The claim elements underlined above, concern Mental Processes including observation, evaluation, and judgement, Certain Methods of Organizing Human Activity including commercial interactions and managing personal 
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a technology environment.  Limitations that explicitly do not support the integration of the judicial exception in to a practical application are defined by MPEP 2106.05(f-h) and include merely using a computer to implement the abstract idea, insignificant extra solution activity, and  generally linking the use of the judicial exception to a particular technology environment or field of use.
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e).  Accordingly, the claims limitations are not indicative of the integration of the identified judicial exception into a practical application, and the consideration of patent eligibility continues to step 2B.

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or 
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s specification Paragraphs [0030], [0034]).  In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art per the requirements of 37 CFR 1.71.  Were these elements of the applicant’s invention to be 
“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 2-3, 6-7, 9-16, 20-21, 23-25, and 27 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed September 16, 2021 have been fully considered but they are not persuasive. 
Commencing on pages 7 through 10 the applicant presents various challenges the rejection of the pending claims under 35 U.S.C. §101 including:
	i) That the PTAB decision in Ex parte Burghard, No. 2018-001861, 2019 Pat. App. LEXIS 10866 at *20, 21 (P.T.A.B. Nov. 22, 2019) (non-precedential) supports the patent eligibility of the claimed invention (Pages 7 and 8);

iii) that the courts decisions in In re Smith, 815 F.3d 816, 118 U.S.P.Q.2d 1245 (Fed. Cir. 2016) and McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc., 120 USPQ2d 1091 (Fed. Cir. 2016) support the patent eligibility of the claimed invention (Pages 9 and 10).
Responsive to the preceding presented arguments the following is respectfully noted:
i.a) The decision in Ex parte Burghard is as noted by the applicant non-precedential and stands in conflict with the precedential court decision in Konami Gaming Inc. v. High 5 Games, wherein the court noted,  “Realigning and altering the display of symbols on simulated reels is the very essence of the generic slot game.” Konami Gaming Inc. v. High 5 Games, LLC  Case No. 2:14-cv-01483, 2018 WL 1020120 at *19(D.Nev. 2018), aff’d Appeal No. 2018-1723 (Fed. Cir. 2019)(Fed. Cir. R. 36).  Additionally, it is noted that the elements indicated by the applicant relate to the video presentation of abstract game elements and courts have previously noted that an “inventive concept” cannot be the abstract idea itself.  See Berkheimer v. HP, Inc., 890 F.3d 1369, 1374 (Fed. Cir. 2018) (Moore, J., concurring) (“It is clear from Mayo that the ‘inventive concept’ cannot be the abstract idea itself, and Berkheimer . . . leave[s] untouched the numerous cases from this court which have held claims ineligible because the only alleged 
ii.a)  The Applicant’s proposed problem and technical solution to the same relates to the considerations addressed in DDR Holdings, LLC v. Hotels.com, L.P. 773 F.3d 1245, 113 U.S.P.Q.2d 1097 (Fed. Cir. 2014) and subsequently Intellectual Ventures I LLC  v. Capital One Bank (USA) 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015) wherein the latter the court clarifies the criteria as applied in DDR to require that the claimed invention would not foreclose other ways of solving the problem, depart from the routine and conventional sequence of events, and the problem being addressed must be unique to the Internet or at least computers as fairly understood.  In this instance it is not clear that the applicant’s proposed solution departs from the conventional manner of avoiding endless bonus games through making that outcome either out right impossible or highly improbable and further the problem being addressed is not  unique to the Internet or at least computers as fairly understood but is a function of game rules rather than technical feature of the underlying technology.
iii.a) While the court in In re Smith did present that the use of a “new or original set of cards” could have supported the presence of patent eligible subject matter, the courts reference supporting patent eligibility based on the application of the abstract game through or by use of a particular machine (See MPEP 
Response to the applicant’s remarks of this section directed to McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc., it is noted that court relied upon a similar manner as was discussed in Enfish, LLC v. Microsoft Corp., insomuch as the court looked for “an improvement in computer-related technology”.  Wherein an "improvement in computer-related technology" is not limited to improvements in the operation of a computer or a computer network per se, but may also be claimed as a set of "rules" (basically mathematical relationships) that improve computer-related technology by allowing computer performance of a function not previously performable by a computer.  In McRO the court found that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas.   While the claims of the instant invention define a set of rules for game play and presentation, these rules do not improve the functionality of the computer by allowing computer performance of a function not previously performable by a computer in a manner similar to McRO.  Proposed improvements to game play or even improvements to the algorithms themselves that do not result in an improvement of the hardware which they are practiced on are not sufficient to improve the functionality of the 

In view of the preceding the rejection of claims is respectfully maintained as presented herein above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451. The examiner can normally be reached M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715